Title: To James Madison from Caleb Wallace, 25 September 1785
From: Wallace, Caleb
To: Madison, James


Dear Sir,
Lincoln County. Sep. 25th. 1785
Two Days ago I received your favour of the 23. of August. Having only an Evening’s leisure after attending a very Strong Session of our Court for three Weeks to answer several of my Eastern Correspondents I only intend a short Line at present. In my Letter by Mr. Elijah Craig I believe I omitted particularly to inform you that last December a Deputy from the Several Militia Companies in this District assembled to take under Consideration the State of the District. A Number of Grievances were then stated which cannot be redressed whilst in Connexion with Virginia; and therefore it was recommended to the People to elect another Convention to take into Consideration the propriety and Expediency of a Seperation. This Convention met in May, and unanimously resolved that a Seperation was indispensable but at the same Time it was thought expedient to recommend the election of a third finally to decide upon the Question. At this an Address to the Assembly praying for an Act of Seperation, and several Resolves expressing the Reasons on which the Prayer is founded and the Terms on which the Seperation is requested were agreed on. I must confess I am not pleased with the Splendid Dress in which they are cloathed, and wish the Substance of the Resolves had composed the Body of the Address, but hope that impropriety in form will not injure a Cause which I am anxious should be determined on the most friendly and liberal principles.
George Muter and Harry Innes esquires are appointed to wait on the Assembly with our Petition, who will explain our Views more to your Satisfaction than I can do by Letter. It would be presuming in me to Name these Gentlemen by Way of Recommendation; And I am perswaded you will take Pleasure in patronizing the District by which they are sent so far as our Wishes accord with your Judgment, and further would be unreasonable for me to request. I am Dr Sir, Your friend & Servant
Caleb Wallace
